Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 6, 9, 14 are amended.  Claims 17-20 are newly added.  Claims 1-20 are pending.

Response to Applicant Remarks
With regard to the rejections under 35 USC 112(b), claim amendments have overcome prior rejections.  
 
With regard to the prior art rejections, Applicant further remarks, 
“…On page 3 of the Office Action, the Examiner cites Col. 2, lines 43-56 of Govindarajan as disclosing a method for performing secure, verifiable, offline blockchain transactions. However, Govindarajan discloses a digital ledger to process offline traditional payment network, e.g., the PayPal network, transactions when both payer and payee devices are offline from that traditional payment network. The disclosure of Govindarajan does not deal with authorizing offline blockchain transactions as in the present claim. This is clear throughout the disclosure of Govindarajan, but the process described in Col. 10, line 42-Col. 11, line 31 makes it abundantly clear that the transactions being conducted are not blockchain transactions but rather are traditional payment transactions (“the payee enters a transaction amount into a payment application running on the payee computing device .. . the payment application creates an invoice entry and sends the invoice entry to the payee transaction device. . . [and] the wallet 
 Examiner respectfully disagrees.  Govindarajan discloses a method and system to process offline blockchain transactions; see, for example, Col. 9 lines 23-40, 
“…the wallet application 106 in the secure element subsystem 104 on the payer transaction device 404 may utilize the wireless communication subsystem 112 to connect to the payment service provider system via the Internet, retrieve ledger information, and store the ledger information in the ledger database 108 in the secure element subsystem 104 on the payer transaction device 504. In embodiments where the storage capacity of the payer transaction device 504 is sufficient, the ledger information may include an entire blockchain of transaction associated with a crypto currency. However, in embodiments in which the storage capacity of the payer transaction device 504 is limited, the ledger information may only include transactions from a blockchain that are associated with public addresses that are controlled by the payer (e.g., for which the wallet application 106 includes private keys that can sign transactions to transfer funds stored in those public addresses).” (Emphasis added.)
 The “payment network” disclosed by Govindarajan comprises a transaction blockchain associated with a crypto currency.  
 With regard to Applicant’s citation of Govindarajan at Col. 10, line 42- Col. 11 line 31, it is first noted that the prior art rejections did not cite this section.  Moreover, it is further noted that the section cited by Applicant, Col. 10 line 42-Col. 11 line 31, pertains to the sending of the invoice from the payee to the payer; nothing in the cited section precludes the application of the disclosed method and system to blockchain transactions.

  With regard to the prior art rejections, Applicant further remarks, “…Nowhere in the disclosure of Govindarajan is a blockchain data value created, which could then later be added to a blockchain.” (Pages 11-12 of Remarks).  
Examiner again respectfully disagrees, and notes that Govindarajan discloses generating a blockchain data value (Col. 13 lines 1-10, “…payer transaction device 504 writes a digital token to the ledger database 108 on its secure element subsystem 104… determine the private key(s) that were used to create those public address(es), and then use those private key(s) to sign transactions that are configured to transfer the funds associated with the public addresses to the payee 604 (e.g., the public address provided by the payee identifier)…”); where “to sign transactions” is interpreted as the signing of the transaction data value/block); transmitting the signed blockchain data value to an external device (payee), (Col. 13 lines 26-39, “…The method 300 then proceeds to block 310 where the payer transaction device sends the digital token to the payee transaction device.”).  With regard to Applicant’s remarks regarding, “a blockchain data value created, which could then later be added to a blockchain…,” it is noted that such a feature is not recited in the claims.  However, it is further noted that Govindarajan discloses a blockchain data value created (Col. 13 lines 1-10), which could then later be added to a blockchain (Col. 15, lines 9-18, “…As such, creation and writing of the digital token to the secure payer ledger by the payer transaction device 504, as well as the sending of that digital token to the payee transaction device and/or proximate devices, distributes that digital token via an ad-hoc network and ultimately causes that digital token to be subsequently synchronized to a ledger tracking system via the Internet…”).

With regard to the prior art rejections, Applicant further remarks, “…The disclosure of Nosseir requires communication with a blockchain network in order to perform the verification of ownership and therefore does not disclose or deal with offline blockchain transactions…” (Page 12 of Examiner again respectfully disagrees, and first notes that the claims do not recite the transactions being verified, nor do they recite the transactions being verified offline.  The claims recite only that the offline transactions are verifiable.  Govindarajan discloses this (Col. 15, lines 23-26, “…The synchronization of the secure ledgers to the ledger tracking system allows the ledger tracking system to validate the digital token, reconcile the entries in different secure ledgers, and process actual payments between parties….,” where the digital token comprises the data block and the validation, which takes place once the entities are online and able to synchronize ledgers, comprises the verifying of the data block and therefore discloses a verifiable transaction.)  
It is further noted that Applicant’s specification discloses ‘verifying’ by a computing device (payer device) application comprising verifying the payer has sufficient funds for the requested transaction (see Applicant’s PGPub [28], “…the verification may include a check with the asset state received from the gateway device 108a for the computing device 102 for the asset being used in the offline blockchain transaction. If the asset state indicates that the computing device 102 does not have enough currency to cover the transaction, the user of the computing device 102 may be informed and the transaction may be prohibited. If there is enough currency to cover the transaction, then the computing device 102 may generate a new blockchain data value for the transaction…”).  Govindarajan discloses this feature, (Col. 12 lines 17-25,  “…In response to selecting the input button on the input subsystem 116 that is adjacent the display of “PAY” on the display subsystem 114, the wallet application 106 on the secure element subsystem 104 in the payer transaction device 504 may operate to determine whether the transaction amount 
Applicant’s further verification occurs online ([29], “…where the external device 104 may include the destination address when submitting the blockchain transaction for verification once online.”; [30], “…the external device 104 may transmit the signed blockchain data value to a gateway device 108 …once an active connection is once again available (e.g., the external device 104 is “online”)… The gateway device 108b may receive the signed blockchain data value and may verify the blockchain transaction using traditional methods (e.g., verifying unspent transaction outputs, the digital signature using the public key, etc.) and also verify that the time-limited credential was used within the predetermined period of time…”).  Applicant’s specification therefore disclose this second verification takes place online.  Moreover, Govindarajan discloses this second, online verification, (Col. 15 lines , “…The synchronization of the secure ledgers to the ledger tracking system allows the ledger tracking system to validate the digital token, reconcile the entries in different secure ledgers, and process actual payments between parties.”).  


However, Examiner further notes that claim 1 amended limitations, “…transmitting, by a transmitter of the computing device, the public key to a gateway device in a blockchain network; receiving by a receiver of the computing device, a time-limited credential from the gateway device, the time-limited credential authorizing an offline blockchain transaction…transmitting, by the transmitter of the computing device, the signed blockchain data value and the time-limited credential to an external device…,”and claim 9 amended limitations, “…a gateway device of a blockchain network; a computing device including a trusted execution environment storing a cryptographic key pair comprised of a public key and a private key, a transmitter transmitting the public key to the gateway device, a receiver receiving a time-limited credential from the gateway device, the time-limited credential authorizing an offline blockchain transaction…,” are not specifically disclosed by prior art of record.  
Nosseir was relied upon to disclose transmitting, by a transmitter of the computing device, the public key to a gateway device in a blockchain network ([4], “A user can initially transmit a public key of a public-private key pair to an issuer, and request the issuer to provide a credential. The issuer can associate that public key with the credential assigned to the user, and generate a data payload detailing the association between the public key and the credential.”; Figure 1, where credential-issuer device is interpreted as gateway device; [5], “…a blockchain system may include one or more issuer network nodes and one or more verification network nodes. An issuer network node can be configured to receive a request including a communication device public key to issue a credential for a communication device…”; [42] “…issuer node 110 may issue an account identifiers when a user signs up or opens an account with a resource provider. As another example, some credentials such as a token or a cryptographic key may have a limited lifespan…”).
Nosseir was further relied upon to disclose receiving, by a receiver of the computing device, a time-limited credential from the gateway device ([45], “…a communication device 130 operated by a user may send a request for a credential to issuer node 110…Issuer node 110 may determine a credential to issue to communication device 130 for the user, provision the 

However, Nossier does not disclose the specific method of claim 1 comprising transmitting public key to gateway device in a blockchain network and receiving from the gateway device a time-limited credential authorizing an offline blockchain transaction.  Nossier also does not specifically disclose the specific architecture of the system of claim 9, comprising a computing device including a transmitter transmitting key to the gateway device of a blockchain network and a receiver receiving, from the gateway device, a time-limited credential authorizing an offline blockchain transaction. 

 The prior art rejections are therefore withdrawn.


Allowable Subject Matter
 Claims 1-20 are allowed.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The art of record does not specifically disclose, as recited by claim 1, 
transmitting, by a transmitter of the computing device, the public key to a gateway device in a blockchain network; receiving by a receiver of the computing device, a time-limited credential from the gateway device, the time-limited credential authorizing an offline blockchain transaction…,” 
and similarly recited by independent claim 9, “…a gateway device of a blockchain network; a computing device including a trusted execution environment storing a cryptographic key pair comprised of a public key and a private key, a transmitter transmitting the public key to the gateway device, a receiver receiving a time-limited credential from the gateway device, the time-limited credential authorizing an offline blockchain transaction…”

Prior art of record, Nosseir, (WO 2018/223125, attached as PDF file), discloses: 
transmitting, by a transmitter of the computing device, the public key to a gateway device in a blockchain network ([4], [5], [42] as noted above in Response to Applicant Remarks);
and further discloses receiving, by a receiver of the computing device, a time-limited credential from the gateway device ([45], [42] as above, disclosing time-limited aspect of credential).   
However Nosseir does not specifically disclose the time-limited credential authorizing an offline blockchain transaction as recited by claims 1 and 9.
Govindarajan, (US Patent 10,810581), discloses transmitting the signed blockchain value to an external device (Col. 13 lines 26-39, “…The method 300 then proceeds to block 310 where the payer transaction device sends the digital token to the payee transaction device.”), but 

Newly cited prior art of record, Chan (US Publication 2018/0068130) discloses a server generating a token “credential” authorizing an offline blockchain transaction, (Figure 6, [86], “…Each account is associated with a single token at a given point in time. As such, token A1 is associated with Account A's current balance and any associated rules for the account, and stored in token repository 602. This method ensure that the account holder (e.g., customer) has a single token that defines its current balance and account number…”), and Chan further discloses sending the token from entity A to B to effect the transfer of amount M ([86]-[87]), as well as the offline mode ([90], [87]-[89]).  However, Chan discloses only that following the account A creation and AML, KYC procedures (Figure 6 #604a, [85]), the token is generated and passed to user A at Account A (Figure 6, 608 and 604b ).  Chan does not specifically disclose that the device responsible for passing of the token to the user Account A (Token generator #608 of Figure 6) has been transmitted the public key from the user/computing device, as recited by independent claims, “…transmitting, by a transmitter of the computing device, the public key to a gateway device in a blockchain network; receiving, by a receiver of the computing device, a time-limited credential from the gateway device, the time-limited credential authorizing an offline blockchain transaction…”

Newly cited prior art of record, Chen (US Publication 2018/0330360), discloses a  server (‘gateway device’) receiving an application authorization request, and subsequently generating transmitting, by a transmitter of the computing device, the public key to a gateway device in a blockchain network; receiving, by a receiver of the computing device, a time-limited credential from the gateway device, the time-limited credential authorizing an offline blockchain transaction…” For clarity of record, it is further noted Chen also discloses attestation data such as recited in claims newly added 17 and 19 (Figure 3, [74]-[84]; Figure 4 [85]-[98]).

Newly cited prior art of record, Jaing (US Publication 2015/0278796) discloses user device requesting balance certificate (Figure 3, #310 and [51]-[52], [59], “…the account management system 130 creates an account certificate.”; [60]-[62], “…the user device 110 receives the account certificate 112.”); and discloses, (Figure 2 and [48]), using the certificate in an offline payment transaction. However, Jaing does not disclose the user device transmitting public key to the system device, nor that the certificate authorizes a blockchain transaction, as recited by independent claims, “…transmitting, by a transmitter of the computing device, the public key to a gateway device in a blockchain network; receiving, by a receiver of the computing device, a time-limited credential from the gateway device, the time-limited credential authorizing an offline blockchain transaction…”

Newly cited NPL prior art of record, “Secure Wallet-Assisted Offline Bitcoin Payments with Double-Spender Revocation”, (downloaded from https://www.researchgate.net/publication/315854937_Secure_Wallet-Assisted_Offline_Bitcoin_Payments_with_Double-Spender_Revocation, dated April 2017 and attached as PDF file), discloses a method of offline blockchain transactions requiring a pre-loading procedure and a certificate for a user comprising a credential authorizing an offline blockchain transaction (Page 6, 4.3.1, “…In the coin-preloading protocol, shown in Fig. 2, the payer X first indicates the amount of bitcoins bl she would like to preload into her wallet W (step 1). Next, PX requests a new account w from the wallet (step 2), then creates the pre-loading transaction τl transferring bl bitcoins from her x account to w and commits it to the network (step 3). As soon as τl is verified by the Bitcoin network and confirmation n -Tl is issued (step 4), X provides τl and n -Tl to the wallet W (step 5), which in turn runs an algorithm verifyTConf with the parameters τl and n -Tl to perform time-based transaction confirmation verification (cf. Section 4.2)…”).  This same art further discloses PY demanding payment, and PX responding with a certificate (page 6, 4.3.2, “…immediately forwards it to W6 (step 2). PX replies to PY with certT , the certificate issued to the wallet environment by its manufacturer (step 3). PY validates certT and, if correct, runs Diffie-Hellman key exchange protocol with W to establish a session key K (step 4), which is then used to protect all the subsequent messages7…If all checks pass, it generates a transaction τo, which transfers bo amount of bitcoins from wallet’s address w to payee’s address y. The transaction is signed with the wallet’s Bitcoin key skW . Further, W generates a proof that this transaction was created within the secure wallet environment by signing τo with its certified key skT…”).  However, as cited herein, “Secure Wallet-Assisted Offline Bitcoin Payments with Double-Spender Revocation” discloses the “credential authorizing an offline blockchain transaction” as being provided by the manufacturer; see also footnote 1, page 4, regarding keys).  “Secure transmitting, by a transmitter of the computing device, the public key to a gateway device in a blockchain network; receiving, by a receiver of the computing device, a time-limited credential from the gateway device, the time-limited credential authorizing an offline blockchain transaction…,” as recited by independent claims.  

No other prior art corrects the deficiencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret Neubig whose telephone number is (571)270-0437. The examiner can normally be reached Monday-Friday, 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.M.N. /Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMES D NIGH/Senior Examiner, Art Unit 3685